Citation Nr: 0827213	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  03-23 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1966.  He died on October [redacted], 1979.  The appellant is his 
widow.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

This case was previously before the Board in August 2007, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran died in October 1979 of carcinoma of the 
colon with metastasis.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  The medical evidence of record indicates the terminal 
condition was not initially manifested during service or for 
many years after and is not otherwise shown to be causally or 
etiologically related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused or substantially or 
materially contributed to by a disability incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2007).

2.  The appellant is not eligible for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. § 3501, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.807, 21.3020, 21. 
3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, an October 2007 letter from the agency 
of original jurisdiction (AOJ) to the appellant informed her 
of what evidence was required to substantiate the claim of 
entitlement to service connection of the cause of the 
veteran's death .  These letters also informed her of her and 
VA's respective duties for obtaining evidence, as well as 
requested that the appellant submit any additional evidence 
in her possession pertaining to her claims.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  A review of the claims file reveals 
that, in light of the Hupp decision, the October 2007 VCAA 
notification letter sent to the appellant is insufficient.

The October 2007 letter from the agency of original 
jurisdiction (AOJ) to the appellant informed her of what 
evidence was required to substantiate a claim of entitlement 
to service connection for the cause of the veteran's death.  
This letter also informed her of her and VA's respective 
duties for obtaining evidence.  However, she was not informed 
that the veteran had not been granted service for any 
disabilities during the veteran's lifetime, nor provided an 
explanation of the evidence and information required to 
substantiate her claim for Chapter 35 benefits.

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), 
it was held that any VCAA notice error is presumed 
prejudicial and that it is VA's burden to rebut the 
presumption.  In Sanders, the Federal circuit stated that all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication.  In this case, 
the Board finds that the errors outlined above did not affect 
the essential fairness of the adjudication.  In this regard, 
the Board finds that the purpose of the notice was not 
frustrated in this case, as written statements on appeal by 
the appellant and her representative, reflect actual 
knowledge on the part of the claimant of what was needed to 
substantiate the claim for service connection for the cause 
of the veteran's death.  Further, a statement of the case, 
and supplemental statements of the case issued to the 
appellant and her then representative, informed the appellant 
that service connection had not been established for any 
disabilities and what was necessary to establish service 
connection for the cause of the veteran's death, as well as 
the legal criteria for establishing entitlement to Chapter 35 
benefits.  Hence, the Board finds that any defect was cured 
by actual knowledge on the part of the claimant of what was 
needed to substantiate each claim.  Further, as the facts are 
not in dispute as to entitlement to Chapter 35 benefits, and 
such entitlement is denied below as a matter of law, further 
development with regard to VA's duty to notify under VCAA 
would serve no useful purpose.  Sabonis v. Brown, 6 Vet.App. 
426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).  

The VCAA notice letter failed to discuss the law pertaining 
to the assignment of an effective date in compliance with 
Dingess/Hartman.  The Board finds that this omission was not 
prejudicial because the preponderance of the evidence is 
against the claims and no effective date will be assigned.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
See also Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  .  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
in October 2001 was decided prior to the issuance of an 
initial, appropriate VCAA notice.  As such, the timing of the 
relevant VCAA notice is presumed to be prejudicial. 

Nevertheless, the appellant's claims were readjudicated after 
the issuance of the untimely VCAA notice.  Moreover, the 
content of all of the VCAA notices provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of private 
post-service treatment.  Additionally, the claims file 
contains the appellant's own statements in support of her 
claims, including a transcript of her testimony before the 
undersigned Veterans Law Judge.  The Board has carefully 
reviewed such statements and concludes that she has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection for the Cause of the Veteran's Death

According to VA law and regulation, service connection may be 
granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic conditions will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death, which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  See 38 C.F.R. 
§ 3.312(c)(4).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code

Educational assistance allowance under Chapter 35, Title 38, 
United States Code may be paid to a surviving spouse or child 
of a veteran who was permanently and totally disabled due to 
a service-connected disability at the time of the veteran's 
death, who died in service, or who died of a service-
connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  

Analysis

Service Connection for the Cause of the Veteran's Death

The appellant-widow contends the veteran's cancer of the 
colon resulted from his military service, including exposure 
to Agent Orange during his military service in Vietnam.  
Unfortunately, however, there is no evidence substantiating 
this allegation.  

The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had foreign 
and/or sea service for one year and 24 days. Nevertheless, 
during his lifetime, service connection was not established 
for any disabilities.

According to his death certificate, the veteran died in 
October 1979 due to cancer of the colon with metastasis.  

Based on the relevant evidence of record, the Board finds 
that the preponderance of this evidence is against the claim 
for service connection for the cause of the veteran's death.  
The veteran's service medical records are negative for 
evidence that the veteran was treated for a cancer, including 
colon cancer, nor did he have any related complaints during 
his military service.  The Board also points out that the 
veteran's separation examination was normal.  See 38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  

Furthermore, the medical evidence of record indicates that 
the veteran's colon cancer was first manifested many years 
after his service in the military ended.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology after service).  In this regard, the Board 
points out that the veteran's terminal cancer was initially 
diagnosed in 1977, approximately 8 years after his discharge 
from service.  

Moreover, there is no persuasive medical nexus evidence of 
record indicating that the veteran's colon cancer that caused 
the veteran's death was in any way related to his service in 
the military.  The appellant has not submitted any such 
evidence demonstrating that the veteran's colon cancer was 
related to his military service, including any incident of 
the veteran's service.  Similarly, while the Board concedes 
that the veteran may have served in Vietnam and, in that 
capacity, may have been exposed to Agent Orange, there is no 
objective clinical indication he had a presumptive disease 
associated with such exposure.  He did not have a respiratory 
cancer or other disease listed at 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board acknowledges the sincerity of the appellant's 
beliefs that the veteran's death was somehow attributable to 
his service in the military.  However, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  As a layperson, the appellant simply does not 
have the necessary medical training and/or expertise to make 
this determination, herself.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.



Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code

As stated earlier, the appellant also claims entitlement to 
Chapter 35 benefits.

In this case, service connection has not been established for 
the cause of the veteran's death, nor was the veteran 
permanently and totally disabled due to any service-connected 
disabilities at his death.   Therefore, the appellant lacks 
basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant's claim is thus without legal merit and must be 
denied on that basis.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


